DETAILED ACTION
This Office Action is in response to Applicant’s application 17/352,265 filed on June 19, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 19, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on September 4, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 15 which recites ‘the first pixel-defining layer has a width greater than or equal to 10 μm and a height greater than or equal to 3 μm, and the second pixel-defining layer has a width of 5-10 μm and a height of 1-3 μm’, Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6 and 8 of U.S. Patent No. 11,088,211 (‘211) in view of KR 2009/0021580 (Kim) whose machine translation will be referenced.
Table 1 – Comparison of Pending Claims to ‘211 Claims
Pending claim
‘211 Claims
1. A display substrate, comprising: 



a pixel-defining layer; and 


sub-pixels of three colors; 

wherein: the pixel-defining layer defines a plurality of sub-pixel areas; 

the sub-pixels are arranged in the plurality of sub-pixel areas; 




the pixel-defining layer includes a first pixel-defining layer and a second pixel-defining layer; 
















a height of the second pixel-defining layer is smaller than a height of the first pixel-defining layer; and 

the first pixel-defining layer is configured to separate adjacent sub-pixels of different colors; 

the second pixel-defining layer is configured to separate adjacent sub-pixels of the same color; 

and the sub-pixels of three colors include red sub-pixels, blue sub-pixels, and green sub-pixels; 

the display substrate includes at least one column of sub-pixels, and in the at least one column of sub-pixels, sub-pixels belonging to a same column have a same color; and 

in a column of sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected.
1. A display substrate, comprising: 

a substrate; 

a pixel-defining layer configured to define a plurality of sub-pixel regions; and 

a plurality of sub-pixels having at least two colors, 




each arranged within each of the plurality of sub-pixel regions; 

wherein: the pixel-defining layer and the plurality of sub-pixels are disposed over the substrate; and 

the pixel-defining layer comprises: a plurality of first pixel-defining portions, each configured to separate neighboring sub-pixels of different colors; and 

a plurality of second pixel-defining portions, each of the plurality of second pixel-defining portions is configured to separate neighboring sub-pixels of the same color; 

wherein: at least one of the plurality of second pixel-defining portions has a smaller width than any one of the plurality of first pixel-defining portions; and

 each of the plurality of second pixel-defining portions has a smaller height than each of the plurality of first pixel-defining portions.



















8. The display substrate of claim 6, wherein each of at least two neighboring sub-pixels having a same color contains a light-emitting layer that is connected to one another.

2. The display substrate of claim 1, wherein each of the plurality of second pixel-defining portions has a smaller width than each of the plurality of first pixel-defining portions.
15. The display substrate of claim 1, wherein the first pixel-defining layer has a width greater than or equal to 10 μm and a height greater than or equal to 3 μm, and the second pixel-defining layer has a width of 5-10 μm and a height of 1-3 μm.
3. The display substrate of claim 2, wherein: each of the plurality of first pixel-defining portions has a width of larger than, or substantially equal to, 10 μm; and each of the plurality of second pixel-defining portions has a width having a range of approximately 5-10 μm.

4. The display substrate of claim 1, wherein: each of the plurality of first pixel-defining portions has a height larger than 3 μm; and each of the plurality of second pixel-defining portions has a height having a range of approximately 1-3 μm.

5. The display substrate of claim 1, wherein each of the plurality of second pixel-defining portions has a substantially same height as each of the plurality of first pixel-defining portions.
16. The display substrate of claim 1, wherein the display substrate is an organic light-emitting diode display (OLED) substrate.
6. The display substrate of claim 1, wherein the display substrate is an organic light-emitting diode display substrate.

7. The display substrate of claim 6, wherein each of any two neighboring sub-pixels having a same color contains a light-emitting layer that is not connected to one another.

8. The display substrate of claim 6, wherein each of at least two neighboring sub-pixels having a same color contains a light-emitting layer that is connected to one another.



    PNG
    media_image1.png
    693
    785
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    667
    717
    media_image2.png
    Greyscale
Regarding claim 1 and referring to Table 1, Examiner notes that claim 1 of the ‘211 patent does not explicitly teach a first pixel defining layer and a second pixel defining layer, rather it recites first pixel defining portions and second pixel defining portions.  Claim 1 of the ‘211 patent does not recite the sub-pixels of three colors include red sub-pixels, blue sub-pixels, and green sub-pixels; the display substrate includes at least one column of sub-pixels, and in the at least one column of sub-pixels, sub-pixels belonging to a same column have a same color; and in a column of sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected.  Claim 8 of the ‘211 patent teaches that sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected.
Kim is directed to OLED displays using sub-pixels.  Regarding claim 1 and referring to annotated Figures 3 and 6, Kim teaches a display substrate, 110, comprising: a pixel-defining layer, 130 [58]; and sub-pixels of three colors, e.g., red green and blue as shown; wherein: the pixel-defining layer defines a plurality of sub-pixel areas, as annotated; the sub-pixels are arranged in the plurality of sub-pixel areas, as shown; the pixel-defining layer includes a first pixel-defining layer, as annotated, and a second pixel-defining layer, as annotated; the first pixel-defining layer is configured to separate adjacent sub-pixels of different colors, as shown; the second pixel-defining layer is configured to separate adjacent sub-pixels of  the same color, as shown; and the sub-pixels of three colors include red sub-pixels, blue sub-pixels, and green sub-pixels, as shown; the display substrate includes at least one column of sub-pixels, as annotated and shown, and in the at least one column of sub-pixels, sub-pixels belonging to a same column have a same color, as shown; and in a column of sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected, as shown, where the claim recites a multiplicity of layers, not a monolithic light emitting layer and the multiple layers are connected by at least the substrate, albeit, indirectly.
Taken as a whole, the prior art is directed to OLED displays.  Kim teaches a first and second PDL and teaches the display includes the sub-pixels of three colors include red sub-pixels, blue sub-pixels, and green sub-pixels; the display substrate includes at least one column of sub-pixels, and in the at least one column of sub-pixels, sub-pixels belonging to a same column have a same color; and in a column of sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected.  An artisan would recognize that the use of sub-pixels of three colors improves the color gamut and the display and display resolution.  An artisan would find it desirable to improve the display color gamut and resolution.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a first pixel defining layer and a second pixel defining layer, as taught by Kim, and with the sub-pixels of three colors include red sub-pixels, blue sub-pixels, and green sub-pixels; the display substrate includes at least one column of sub-pixels, and in the at least one column of sub-pixels, sub-pixels belonging to a same column have a same color; and in a column of sub-pixels of the same color, corresponding light-emitting layers of at least two adjacent sub-pixels are connected, as taught by Kim, to improve the display quality and resolution and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

    PNG
    media_image3.png
    393
    634
    media_image3.png
    Greyscale
Regarding claim 2, Kim teaches which depends upon claim 1, wherein: the pixel-defining layer and the light-emitting layer of the sub-pixels are arranged on a structure, e.g. the substrate; and in a column of sub-pixels of the same color, an orthographic projection of the light-emitting layer on the structure overlaps an orthographic projection of a sidewall of the second pixel-defining layer on the structure, i.e. the sidewalls of the PDL have an angle less than 90 degrees relative to the substrate.
Regarding claim 3 which depends upon claim 1, Kim teaches in a column of sub-pixels of the same color, and suggests the light-emitting layer covers a sidewall of the second pixel-defining layer, see Figure 1 showing a continuous PDL sidewall surface. 
Regarding claim 4 which depends upon claim 1, Kim teaches and suggests the pixel-defining layer and the light-emitting layer of the sub-pixels are arranged on a structure, e.g. the substrate, and in a column of sub-pixels of the same color, an orthographic projection of the light-emitting layer on the structure overlaps an orthographic projection of a sidewall of the first pixel-defining layer on the structure, see Figure 1 showing a continuous PDL sidewall surface.
Regarding claim 5 which depends upon claim 1, Kim teaches in in a column of sub-pixels of the same color, the light-emitting layer covers a sidewall of the first pixel-defining layer, see Figure 1 showing a continuous PDL sidewall surface.
Regarding claim 6 which depends upon claim 1, Kim teaches the pixel-defining layer and the light-emitting layer of the sub-pixels are arranged on a structure, e.g. the substrate, and in a column of sub-pixels of the same color, as shown, and at Figure 1 teaches an orthographic projection of the light-emitting layer on the structure overlaps an orthographic projection of a top wall, as annotated, of the second pixel-defining layer on the structure, where Examiner notes there is only one ‘top’ to the wall, i.e. the most upper point of the wall in the upper corner of the PDL.
Regarding claim 7 which depends upon claim 1, Kim teaches in a column of sub-pixels of the same color, as shown, and teaches the light-emitting layer covers a top wall, as annotated in Figure 1, of the second pixel-defining layer, where Examiner notes there is only one ‘top’ to the wall, i.e. the most upper point of the wall in the upper corner of the PDL.
Regarding claim 10 which depends upon claim 1, Kim suggests at least of the two adjacent sub-pixels, a height of the light-emitting layer is less than or equal to a height of the first pixel-defining layer at Figure 1 where, height is not interpreted as meaning NOT only thickness but rather an upper most extent of the structure.
Regarding claim 11 which depends upon claim 1, Kim teaches the first pixel-defining layer, the second pixel-defining layer, and a lower surface of an anode of the sub-pixels are all in contact with a same structure, e.g. the substrate.
Regarding claim 12 which depends upon claim 1, Kim suggests the first pixel-defining layer and the second pixel-defining layer are formed by one patterning process.
Furthermore, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985).  The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. In re Garnero, 412 F.2d 276, 279 (CCPA 1979).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802 (Fed. Cir. 1983). See MPEP 2113.
Regarding claim 14 which depends upon claim 1, Kim teaches in a row direction or in a column direction, a width of the second pixel-defining layer is less than a width of the first pixel-defining layer at Figures 6 and 3.
Regarding claim 15 which depends upon claim 1, claim 3 of the ‘211 patent recites this subject matter.
Regarding claim 16 which depends upon claim 1, claim 6 of the ‘211 patent recites this subject matter.
Regarding claim 17-20, claim 6 of the ‘211 patent suggests this subject matter and Kim teaches an OLED display apparatus.  Accordingly it would have been obvious to a person of ordinary skill in the art to configure an OLED display comprising  devices of claims 1-4 because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 8-9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8 the prior art does not teach the device of claim 1, wherein in a column of sub-pixels of the same color, the light-emitting layer does not cover the top wall of the first pixel-defining layer, where Examiner notes there is only one ‘top’ to the wall, i.e. the most upper point of the wall in the upper corner of the PDL.
Regarding claim 9 the prior art does not teach the device of claim 1, wherein in at least two of the adjacent sub-pixels, the light-emitting layer includes a first portion, where a distance between an upper surface of the first portion and an upper surface of an anode of the sub-pixels is greater than a distance between the second pixel defining layer and an upper surface of the anode.
Regarding claim 13 the prior art does not teach the device of claim 1, wherein in the sub-pixels of at least one color, the thickness of an anode of the sub-pixels is greater than a thickness of the light-emitting layer, where there is no evidence Kim’s drawings are to scale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893